Citation Nr: 0934550	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northern California Health 
Care System in Mather, California


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred from January 21, 2006 to 
February 8, 2006 at C.H.W. Medical Center and M.I., M.M.C.R., 
and S.C.C.S. healthcare providers.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to 
January 1976.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of determinations dated in April 2006 and June 2006 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Northern California Health Care System in Mather, 
California, that determined that the Veteran was not entitled 
to payment or reimbursement for the cost of private medical 
expenses incurred from January 21, 2006 to February at C.H.W. 
Medical Center and M.I., M.M.C.R., and S.C.C.S. healthcare 
providers.

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in July 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 


FINDINGS OF FACT

1.  The Veteran received private medical care at C.H.W. 
Medical Center and M.I., M.M.C.R., and S.C.C.S. healthcare 
providers from January 21, 2006 to February 8, 2006.  

2.  VA payment or reimbursement of the cost of the private 
medical care provided from January 21, 2006 to February 8, 
2006, was not authorized prior to the Veteran undergoing that 
care.

3.  At the time of the private medical treatment on January 
21, 2006, the Veteran was enrolled in the VA Healthcare 
system but had not received medical care in the VA healthcare 
system within 24 months preceding the emergency treatment.  


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred from January 21, 2006 to February 8, 2006 
at C.H.W. Medical Center and M.I., M.M.C.R., and S.C.C.S. 
healthcare providers have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-1008 (2008). 
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, in cases where the veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).  

Payment or reimbursement for emergency services for 
nonservice-connected disabilities in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility;



(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment 
to a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  See 
38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  

During the pendency of this appeal, a portion of the 
provisions of 38 U.S.C.A. § 1725 was amended.  See the 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, __Stat.__(2008).  Prior to 
October 10, 2008, 38 U.S.C.A. § 1725 defined "emergency 
treatment" as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  See 38 U.S.C.A. § 1725(f)(1) (2002).  

From October 10, 2008, 38 U.S.C.A. § 1725(f)(1) was amended 
by striking subparagraph (C) and inserting the following new 
subparagraph (C):

''(C) until- ''(i) such time as the veteran can be 
transferred safely to a Department facility or 
other Federal facility and such facility is capable 
of accepting such transfer; or ''(ii) such time as 
a Department facility or other Federal facility 
accepts such transfer if- ''(I) at the time the 
veteran could have been transferred safely to a 
Department facility or other Federal facility, no 
Department facility or other Federal facility 
agreed to accept such transfer; and ''(II) the non- 
Department facility in which such medical care or 
services was furnished made and documented 
reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility."  
See the Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub. L. No. 110-387, § __, 
__Stat.__(2008). 

However, the Veteran's claim was filed prior to the enactment 
of this law so the law previously in effect is dispositive.

Analysis

In this case, the Veteran has not argued nor does the 
evidence suggest that prior authorization was obtained.  
Therefore, the matter for inquiry is whether the Veteran is 
eligible for payment or reimbursement for medical services 
which were not previously authorized.

Review of the record shows that the Veteran was treated from 
January 21, 2006 to February 8, 2006 at the C.H.W. Medical 
Center and M.I., M.M.C.R., and S.C.C.S. healthcare providers 
for injuries incurred in a motorcycle accident.  The Veteran 
sustained multisystem trauma with a closed head injury, chest 
contusion, facial lacerations, and pain in limbs.  The 
medical treatment was for non-service connected disabilities.    

Review of the record shows that the Veteran was enrolled in 
the VA healthcare system at the time of the private care that 
began on January 21, 2006.  However, the Veteran did not 
receive care or medical services in the VA healthcare system 
within 24 months of the private care on January 21, 2006.  
The evidence of record shows that the Veteran last sought 
treatment in the VA healthcare system in 2003.  A May 2006 
memorandum from the VAMC indicates that the Veteran last 
received medical care at the VA on May 14, 2003.  The VAMC 
records show that the Veteran did not receive any care after 
May 14, 2003 until March 16, 2006.  See the May 2006 VAMC 
memorandum.  See also the Veteran's testimony at the hearing 
before the Board in July 2009.  Thus, the Veteran does not 
met the requirements of 38 U.S.C.A. § 1725(b)(2); 38 C.F.R. 
§ 17.1002(e).   

While the Board is sympathetic to the Veteran's situation, it 
cannot grant the Veteran's claim unless the facts of the case 
meet all the requirements under 38 C.F.R. § 17.1001-8, 
including the requirements of 38 C.F.R. § 17.1002(e).  As the 
Veteran's claim failed to meet the requirements of 
38 U.S.C.A. § 1725(b)(2); 38 C.F.R. § 17.1002(e), the Board 
must deny the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the Veteran's claim is without legal merit.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The facts as to when the Veteran last sought 
treatment in the VA healthcare system are not in dispute.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from January 21, 2006 to February 
8, 2006 at C.H.W. Medical Center and M.I., M.M.C.R., and 
S.C.C.S. healthcare providers is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


